             Case 6:20-cv-00927-ADA Document 24 Filed 07/27/21 Page 1 of 3


                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                     WACO DIVISION
WSOU INVESTMENTS, LLC D IB I A
BRAZOS LICENSING AND DEVELOPMENT
VS,                                                 Case   No.:   6:20-CV-00927 -ADA
NEC CORPORATION


                         MOTION FOR ADMISSION PRO HAC VICE

TO THE HONORABLE JUDGE OF SAID COURT:

       C omes   now Hershy Stern                                              applicant herein, and


moves this Court to grant admission to the United States District Court for the Western District      of
                                  WSOU Investtnents, LLC                            in this case, and
Texas pro hac vice to rePresent

would respectfully show the Court as follows:


        1       Applicant is an attorney and a member of the law firm (or practices under the name of)
                Kasowitz Benson Torres LLP                                 with offices   at:

                                      Broadway
                Mailing address: 1633

                City, State, Zip Code
                                      New York,    NY   10019


                Telephone   . (2r2) s06-r794                 Facsimi le: Q12) 835-5094



        2.      Since
                          2009                                    Applicant has been and presently is a
                                                                            New York
                member of and in good standing with the Bar of the State o1
                                                  4631024
                Applicant's bar license number is


        3.      Applicant has been admitted to practice before the following courts

                Court:                                       Admission date:

                NY   State Bar                               0U1412009

                 EDNY; SDNY                                  0312412009
        Case 6:20-cv-00927-ADA Document 24 Filed 07/27/21 Page 2 of 3


4         Applicant is presently     a member   in good standing of the bars of the courts listed above,

          except as provided below (list any court named in the preceding parugraphbefore which

          Applicant is no longer admitted to practice):




5.        I          have   X    nurr. not previonsly applied to Appear Pro Hac Vice in this district

          court in Casefs]

          Number:                                  on   the        day   of

          Number:                                  on   the        day   of

          Number:                                  on   the        day   of

6         Applicant has never been subject to grievance proceedings or involuntary removal

          proceedings while a member of the bar of any state or federal court, except as

           provided:




7          Applicant has not been charged, arrested, or convicted of a criminal offense or offenses'

           except as provided below (omit minor traffic offenses):




    8         Applicant has read and is familiar with the Local Rules of the Western District of Texas

              and   will comply with the standards of practice   set out therein.
               Case 6:20-cv-00927-ADA Document 24 Filed 07/27/21 Page 3 of 3


          I      Applicant will file an Application for Admission to Practice before the United States

                 District Court for the Westem District of Texas, if so requested; or Applicant has

                 co-counsel in this case who is admitted to practice before the United States District

                 Court for the Western District of Texas.

                 Co_counsel: Mark Siegmund

                 Mailing address: 1508 North Valley Mills Drive

                 City, State, Zip Code: Waco, Texas 76710

                 Telephone: (2s4) 730-442t


          Should the Court grant applicant's motion, Applicant shall tender the amount of $100.00 pro hac

vice fee in compliance with Local Court Rule AT-l(f1(2) fchecks made payable to: Clerk, U'S. District

Coufil.

          Wherefore, Applicant prays that this Court enter an order permitting the admission of

Hershy        Stern                       to the Westem District of Texas pro hac vice for this case only.


                                                         Respectfu      lly submitted,

                                                          Hershy Stern
                                                          fprinted name of Applicant]


                                                          I                     licantl


                                      CERTIFICATE OF SERVICE

          I hereby certi$ that I have served   a true and correct copy     of this motion upon each attorney of
                                                                      26th 6ut o1 July                  2021
record and the original upon the Clerk of Court on this       11'r"



                                                          Hershy Stern
                                                          [printed name of A


                                                                                         l
